Opinion by
Tilson, J.
On the record presented embroidered-net curtains, bedspreads, and panels similar to the merchandise involved in Billwiller v. United States (T. D. 44911), and laces and lace articles like those the subject of Beyda v. United States (T. D. 46177) and United States v. Jabara (22 C. C. P. A. 77, T. D. 47065) were held dutiable at 75 percent under paragraph 1430. Articles in chief value of cellulose filaments similar to the merchandise involved in Abstract 37230 were held dutiable at 60 percent under paragraph 31.